TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00625-CV


In re Phillip J. Leonard, M.D.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Phillip J. Leonard, M.D., filed this petition for writ of mandamus and motion
for emergency relief.  We dismiss the petition for writ of mandamus as moot and overrule the motion
for emergency relief.  However, we express no opinion as to the adequacy of the medical
authorization attached to Malinda Tilley's response to the petition for writ of mandamus or the date
upon which an abatement, if any, should begin.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 74.051-.052 (West 2005).  


  
					Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   November 10, 2005